Title: To Thomas Jefferson from Nicolas van Staphorst, 8 October 1788
From: Staphorst, Nicholas van
To: Jefferson, Thomas



Sir
Antwerpen 8 Oct. 1788

On the desire of our mutual Friend Mr. Daniel Parker I have the honour to advise your Excellency, that he delivered me your Favour of last friday to Messieurs Willinks and our house in Amsterdam, inclosing the Act of Ratification by Congress of the Loan of one million of Florins, made by Mr. Adams in March last. I intend to return for Amsterdam after tomorrow, and since I will stay a couple of days in Breda and Rotterdam I shall only be home tuesday, when I will communicate the contents of your favor to our Copartners in Congress business, and so I must refer you for a reply to that after that time. In the interim you may rest assured that nothing will be omitted what will depend upon us, to dispose of the Bonds in a manner to procure the money for the demands stated in your estimate of which we have the Copy. And I wish the Success of our endeavours may be more fortunate, than I have  reason to fear from the wretched state of affairs in my unfortunate Country. My Brother who after our Separation intends to stay a little time in this Country, and Flanders, before he returns to Paris, desires to have his best compliments made to your Excellency and I have the honour to be with great esteem Sir Your most humble & most obedie[nt] Servant,

Nics. Van Staphorst

